DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/28/2020 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mickey, III (US 4,965,538) in view of Shimamoto et al. (US 2002/0017963).
	Mickey (e.g. Fig. 3) teaches an attenuator including: an insulating substrate (22’) which can be sapphire (e.g. see Col. 2, lines 60-64) (Claim 4) which is the same as the presently disclosed materials and thus has a thermal conductivity level more than some other defined level and also the thermal conductivity can be considered around 100 to 200  W/m/K since it is one of the same materials as the present invention disclosure and the term “around” is broad and thus based on one’s perspective (Claim 3); circuit path elements including resistor(26) and transmission line input/outputs (28, 29) on the surface of the substrate; the resistor region (which inherently has resistivity higher than some other defined resistivity level) is connected between the lines and shunt electrodes (37’, 38’) that are in the substrate and attach to the underside ground plane, and since the shunt electrodes are providing a path for attenuated energy they can be considered heat sinks because the shunting of energy inherently causes heat to be dissipated to the lower ground plane (24) in the same manner as the present disclosure (Claim 6); and the resistor material can be Nichrome (e.g. see Col. 2, lines 66-68) 
	However, Mickey does not teach that the transmission line is in a groove in the substrate (Claims 1, 18), that grooved transmission line facilitates thermalization to reduce a metal-substrate interfacial thermal resistance (Claim 5), or that the resistors are in the grooves of substrate (Claims 7, 20).
	Shimamoto provides the general teaching that circuitry can be in grooves in the substrate as an alternative to being on the surface (e.g. see Fig. 1A or 4 as compared to Fig. 8).
	It would have been considered obvious to one of ordinary skill in the art to have modified the Mickey device to have the circuit/signal path elements in grooves in the substrate such as taught by Shimamoto instead of being on the surface, because it would have been a mere design alternative of art-recognized equivalent circuitry placement such as recognized by Shimamoto. Furthermore, as an obvious consequence of the modified structure resulting in the same structure as the presently claimed structure, obviously it would function the same to facilitate thermalization to reduce a metal-substrate interfacial thermal resistance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,601,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach all of the present claims structure but include additional features (e.g. the patent claims are narrower).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stephen E. Jones/Primary Examiner, Art Unit 2843